199 F.3d 1352 (D.C. Cir. 2000)
American Immigration Lawyers Association, et al.,Appellantsv.Janet Reno, Attorney General of the United States, et al.,Appellees
No. 98-5463 Consolidated with Nos. 98-5464 & 98-5466
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 17, 1999Decided January 11, 2000

[Copyrighted Material Omitted]
Appeals from the United States District Court for the District of Columbia(97cv00597)(97cv01229)(97cv01237)
J.J.  Gass argued the cause for appellants.  With him on the  briefs were Judy Rabinovitz, Roderic V.O. Boggs, Robert  Rubin, Robert E. Juceam, David I. Gelfand, and Karen T.  Grisez.  Adelia S. Borrasca and Jerome G. Snider entered  appearances.
Nancy L. Perkins was on the brief for amicus curiae The  Lawyers Committee for Human Rights.
Michele E. Beasley was on the brief for amicus curiae  Women's Commission for Refugee Women and Children.
Linda S. Wendtland, Attorney, U.S. Department of Justice,  argued the cause for appellees.  With her on the briefs were  David W. Ogden, Acting Assistant Attorney General, Donald  E. Keener, David J. Kline, Ellen Sue Shapiro, and Teresa A.  Wallbaum, Attorneys.
Before:  Ginsburg, Henderson, and Randolph, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
The Illegal Immigration Reform  and Immigrant Responsibility Act of 1996 ("IIRIRA"), Pub.  L. No. 104-208, 110 Stat. 3009, established a system for  expediting the removal of aliens who arrive at the border but  are not eligible for admission.  Congress permitted judicial  review of the new system, but set a deadline:  all actions had  to be "filed no later than 60 days after the date the challenged section, regulation, directive, guidance, or procedure  ... is first implemented."1  8 U.S.C. § 1252(e)(3)(A)-(B).Ten organizations and twenty aliens, some added after the  deadline expired, brought constitutional, statutory, and international law challenges after the Attorney General issued regulations under the new law.  The district court disposed of  the cases mainly on jurisdictional grounds, although it did  reject the claims of two of the alien plaintiffs on the merits. See American Immigration Lawyers Ass'n v. Reno, 18 F. Supp. 2d 38 (D.D.C. 1998).  We hold that the organizational plaintiffs lacked standing to litigate the rights of aliens not  parties to the lawsuits and that the judgment of the district  court should be affirmed in all other respects.


2
* A


3
Every person who arrives at a United States port of entry  undergoes primary inspection during which immigration officers review the individual's documents.  In fiscal year 1996,  the Immigration and Naturalization Service conducted 475  million primary inspections.  62 Fed. Reg. 10,312, 10,318  (1997).  Returning citizens produce their passports;  aliens  must show a valid visa or other entry document.  If the  immigration officer is unable to verify an alien's admissibility,  the alien is referred to secondary inspection for a more  thorough examination of eligibility to enter.


4
Before IIRIRA, if immigration officials could not verify an  alien's admissibility at secondary inspection, the alien was  entitled to defend his eligibility at an exclusion hearing before  an immigration judge.  See 8 U.S.C. §§ 1225(b), 1226(a)  (1994).  The alien had the right to counsel at the hearing, id.  § 1362(a), could examine witnesses, id., and was provided  with a list of persons providing free representation, 8 C.F.R. § 236.2(a) (1994).  If the ruling were adverse, the alien could  appeal to the Board of Immigration Appeals and, ultimately,  federal court.  See 8 U.S.C. §§ 1105a(b), 1226(b) (1994).


5
IIRIRA reformed the secondary inspection process in order to "expedite the removal from the United States of aliens  who indisputably have no authorization to be admitted...."H.R. Conf. Rep. No. 104-828, at 209 (1996).  To that end, the  statute provides that "if an immigration officer determines  that an alien ... is inadmissible" because the alien possesses  fraudulent documentation, see 8 U.S.C. § 1182(a)(6)(C), or has no valid documentation, see id. § 1182(a)(7), "the officer shall  order the alien removed from the United States without  further hearing or review...."  Id. § 1225(b)(1)(A)(i).  An  alien removed for these reasons is barred from reentry for a  period of five years.  Id. § 1182(a)(9)(A)(i).


6
The statute exempts from immediate removal aliens who  "indicate[ ] either an intention to apply for asylum ... or a  fear of persecution."  Id.  IIRIRA directs immigration officers to refer such aliens to an interview with an asylum  officer.  See id. § 1225(b)(1)(A)(ii).  If the asylum officer  "determines that an alien does not have a credible fear of  persecution, the officer shall order the alien removed from  the United States...."  Id. § 1225(b)(1)(B)(iii)(I).2  Upon the  alien's request, an immigration judge will review the removal  decision.  See id. § 1225(b)(1)(B)(iii)(III).  The alien is given  an opportunity to be heard and questioned in an expedited  proceeding:  "the review shall be concluded ... to the maximum extent practicable within 24 hours, but in no case later  than 7 days after the [asylum officer's] determination...."Id.  If the immigration judge overturns the asylum officer's  finding, the alien is given a hearing under 8 U.S.C. § 1229a.If the immigration judge affirms the asylum officer's finding,  the alien is subject to summary removal.3

B

7
The Attorney General issued Interim Regulations, effective  April 1, 1997, setting forth procedures implementing the  summary removal system.  See, e.g., 8 C.F.R. §§ 208.30, 235.This started the statutory time limit for judicial review running.  Any action challenging the statute or the Interim  Regulations had to be filed no later than sixty days after  April 1.  See 8 U.S.C. § 1252(e)(3)(B).  Organizations who  represent and assist aliens seeking to enter the United States  filed two complaints challenging IIRIRA and the Interim Regulations as they apply to asylum-seeking aliens.4  The  cases--American Immigration Lawyers Ass'n (AILA) and  Liberians United for Peace and Democracy (LUPD)--were  consolidated.  A few of the same organizations joined with  the Dominican American National Foundation (Miami area)  and aliens to assert claims against the summary removal  system as it applied to non-asylum seekers.  This third  case--Wood--focused on determinations, at the secondary  inspection stage, that aliens lacked proper documentation.The AILA and LUPD complaints challenged the same stage  of summary removal, but also focused on the "fear of persecution" determination and the procedures available to asylum  seekers.  In the Wood case, an amended complaint filed on  August 28 added individual plaintiffs who were removed after  the sixty-day deadline.  The district court consolidated the  Wood and AILA/LUPD cases.


8
The complaints raised a host of contentions.  Some plaintiffs claimed that IIRIRA violated the due process and equal  protection rights of aliens seeking to enter the United States,  that the Attorney General's regulations were not consistent  with IIRIRA, and that summary removal violated international treaties protecting children and refugees.  Plaintiffs rested  their due process and statutory claims on the following allegations:  the summary removal procedures banned communication with family, friends, or attorneys;  failed to notify aliens  of the reasons for removal and the procedures available for  challenging removal;  failed to provide adequate language  interpretation;  and limited review of removal decisions.  Plaintiffs also challenged the procedures as applied to specific  individual plaintiffs, claiming that immigration officials were  not following IIRIRA or the Interim Regulations.  The only  claim asserted on behalf of the organizations in their own  right was that the First Amendment entitled their members  to have access to persons subject to summary removal procedures.


9
The district court dismissed each of the complaints.  With  respect to individuals who missed the statutory deadline, the  court dismissed for lack of jurisdiction, pursuant to Federal  Rule of Civil Procedure 12(b)(1).  Two remaining individual  plaintiffs--Perlina Perez and Flor Aquino de Pacheco, both  non-asylum seekers--filed within the sixty-day window, but  the court dismissed their claims for failure to state a cause of  action, under Federal Rule of Civil Procedure 12(b)(6).5 See 18 F. Supp. 2d at 46-47, 52-60.  The court found that the  Attorney General's regulations actually provided more procedural safeguards than the statute required, id. at 52-57, that  the individuals did not have sufficient contacts with the  United States to invoke due process rights, id. at 58-60, and  that they failed to make the prima facie case of discrimination necessary for their equal protection challenge, id. at 60.6With respect to the validity of the regulations "as applied" to  these plaintiffs, the court held that IIRIRA provided review  only for written procedures and thus there was no jurisdiction  to challenge the particular practices of immigration officials.7 Id. at 57-58 (citing 8 U.S.C. § 1252(e)(3)(A)).


10
As to the organizational plaintiffs, the district court recognized, and the government conceded, standing for their First  Amendment claim.  See 18 F. Supp. 2d at 50.  The court  rejected that claim on its merits.  See id. at 60-62 (citing  Ukranian-American Bar Ass'n, v. Baker, 893 F.2d 1374 (D.C.  Cir. 1990)).  With regard to the other claims, the court found  that the organizations alleged "speculative" injuries and did  "not meet the causation and redressability requirements" of  Article III standing.  See 18 F. Supp. 2d at 49-50.

II

11
* As the cases now stand, we have appeals by the individual  aliens who filed late and for that reason had their claims  dismissed, and by the two non-asylum seekers (Perez and  Aquino) who filed timely but lost for failure to state a cause of  action.  We see no reason to disturb the district court's  analysis, and so we affirm the dismissal of these claims  substantially for the reasons stated in the court's thorough  opinion.  See 18 F. Supp. 2d at 46-47, 52-60.


12
As to the organizational plaintiffs, they have not pressed  their First Amendment claim on appeal. This leaves only  their contentions that the new system violates, not their  rights or the rights of their members, but the constitutional  and statutory rights of unnamed aliens who were or might be  subject to the statute and regulations.  In discussing why  they do not have prudential standing to litigate these claims,  we will not distinguish between the organizations and their  members.  See Hunt v. Washington State Apple Adver.  Comm'n, 432 U.S. 333, 342-43 (1977).  The district court  rightly observed that, with one exception, the organizations  and their members alleged identical injuries.  The court  rejected as too speculative the one injury asserted for associational standing but not for organizational standing--the claim  that members of the associations might some day be subject  to summary removal.  See 18 F. Supp. 2d at 51.  We agree  with the court's conclusion and will say no more on that  subject.

B

13
Each of the organizational plaintiffs seeks to vindicate the  rights of unnamed third parties--namely, aliens who have  been or will be processed pursuant to the new law and  regulations.8  Yet one of the "judicially self-imposed limits on  the exercise of federal jurisdiction" is "the general prohibition  on a litigant's raising another person's legal rights."  Allen v.  Wright, 468 U.S. 737, 751 (1984).  The district court, though  holding that the individual plaintiffs could not assert the  rights of third parties, see 18 F. Supp. 2d at 47, did not  directly address third party standing with regard to the  organizational plaintiffs.  Instead, the court discussed the  "zone of interests" test, an aspect of prudential standing  distinct from third party standing.  See id. at 47-49.  The  zone of interest test looks at the nature of the claims asserted;  third party standing focuses on who is asserting the claim  and why the holder of the asserted right is not before the  court.  Compare Campbell v. Louisiana, 523 U.S. 392, 397400 (1998), with National Credit Union Admin. v. First Nat'l  Bank & Trust Co., 522 U.S. 479, 488-99 (1998).  Satisfying  the "zone of interests" test is usually easy when the plaintiff  is able to establish third party standing:  "if the litigant  asserts only the rights of third parties, then he may satisfy  the zone of interests requirement by reference to the third  parties' interest if the court determines both that the litigant  has third party standing and that the third parties' interests  fall within the relevant zone of interests."  Haitian Refugee  Ctr. v. Gracey, 809 F.2d 794, 811-12 (D.C. Cir. 1987) (citing  FAIC Secs., Inc. v. United States, 768 F.2d 352, 358 (D.C. Cir.  1985)).


14
The government's brief contained nothing on third-party  standing.  Government counsel said at oral argument that there was no intention to waive an objection on this ground. Normally the proper method of preserving an argument on  appeal is to make it.  But in this circuit we treat prudential  standing as akin to jurisdiction, an issue we may raise on our  own, in part because the doctrine serves the "institutional  obligations of the federal courts."  Animal Legal Defense  Fund v. Espy, 23 F.3d 496, 499 (D.C. Cir. 1994);  see also  Steffan v. Perry, 41 F.3d 677, 697 & n.20 (D.C. Cir. 1993) (en  banc);  cf. United States v. Pryce, 938 F.2d 1343, 1351 (D.C.  Cir. 1991) (Randolph, J., concurring).


15
Since we will consider third party standing sua sponte, a  preliminary question needs to be addressed.  "Congress may  grant an express right of action to persons who would otherwise be barred by prudential standing rules."  Warth v.  Seldin, 422 U.S. 490, 501 (1975);  see also Havens Realty  Corp. v. Coleman, 455 U.S. 363, 372 (1982);  Fair Employment Council of Greater Washington, Inc. v. BMC Mktg.  Corp., 28 F.3d 1268, 1278 (D.C. Cir. 1994).  Has it done so  here?  We think not.  Nothing in IIRIRA supports the idea  that Congress intended to allow litigants to assert the rights  of others, and there are indications that Congress meant to  preclude such suits.


16
The statute permits judicial review of the "implementation"  of 8 U.S.C. § 1225(b), the provision spelling out the procedures for inspecting applicants for admission to the United  States.  8 U.S.C. § 1252(e)(3)(A).  The judicial review section  states that such lawsuits may be brought only in the United  States District Court for the District of Columbia;  that the  lawsuits are limited to determining whether the statute or  regulations are constitutional, and whether the regulations or  other guidelines are consistent with the statute or other law; and that the lawsuits must be brought within the sixty-day  period we have described earlier.  8 U.S.C. §§ 1252(e)(3)(A)  & 1252(g).  We cannot see anything in these provisions  allowing litigants--whether individuals or organizations--to  raise claims on behalf of those not party to the lawsuit.


17
The district court, in ruling that Congress had relaxed the  zone of interest test, stressed the sixty-day time limit on judicial review:  "such an action would probably not be  brought in time if Congress intended that only aliens subject  to summary removal orders be allowed to bring such an  action." 18 F. Supp. 2d at 49.  This is a large stretch,  especially in light of the fact that some aliens did bring suit  within the period.  A sixty-day limit is commonplace for  judicial review of agency action.  The Hobbs Act, 28 U.S.C.  § 2344, is a well-known example.  No one has ever thought  that this time limit, in itself, amounted to a legislative repudiation of prudential standing.  See, e.g., Reytblatt v. NRC, 105 F.3d 715, 720 (D.C. Cir. 1997);  Water Transport Ass'n v. ICC,  819 F.2d 1189, 1193 & n.33 (D.C. Cir. 1987);  National  Treasury Employees Union v. Merit Sys. Protection Bd., 743 F.2d 895, 910 (D.C. Cir. 1984);  United States v. FMC, 655 F.2d 247, 251 (D.C. Cir. 1980).  In each of the cases just cited  the sixty-day period for judicial review under the Hobbs Act  applied and yet we still required the petitioners to satisfy  prudential standing requirements.


18
We have also considered another argument, although it was  not mentioned in the district court's opinion.  Washington,  D.C., one might suppose, is hardly a convenient forum for an  alien removed from, say, a port of entry in Hawaii or California or Florida.  Yet--to continue the argument--Congress  restricted judicial review to actions brought in the federal  court in the District of Columbia, see 8 U.S.C. § 1252(e)(3)(A),  thereby signifying that organizations, rather than (or perhaps  in addition to) individual aliens, may bring suit.  The argument is not very telling.  For one thing, plaintiffs themselves  alleged that Washington is one of the "major locations for  summary removal cases."  LUPD/AILA Amended Complaint  p 85.  For another, aliens who have been summarily removed  might be from anywhere in the world, regardless of where  they attempt to enter the country.  When they have been  returned to their native country, Washington, D.C. is not  necessarily less convenient than any other forum.  And once  again, it has been common for Congress to designate the  District of Columbia as the exclusive venue for judicial review  of agency action.  See, e.g., 12 U.S.C. § 2278a-3b (Farm  Credit System Assistance Board);  30 U.S.C. § 1276(a)(1)  (Surface Mining Act nationwide rules);  42 U.S.C. § 7607(b)(1) (Clean Air Act regulations);  47 U.S.C. § 402(b) (FCC licensing decisions).  The purpose is obvious and has nothing to do  with prudential standing.  By confining judicial review to one  venue, Congress avoids conflicting decisions about the validity  of particular regulations or statutes.


19
When we examine other subsections of 8 U.S.C. § 1252(e)  dealing with judicial review, we find signs that Congress  meant to allow actions only by aliens who have been subjected  to the summary procedures contained in § 1225(b) and its  implementing regulations.  Section 1252(e)(1)(B) provides:"Without regard to the nature of the action or claim and  without regard to the identity of the party or parties bringing  the action, no court may ... certify a class under Rule 23 of  the Federal Rules of Civil Procedure in any action for which  judicial review is authorized under a subsequent paragraph of  this section."  Contrast this prohibition on class actions with  the allegations of the organizational plaintiffs.  The LUPD/ AILA amended complaint (pp 96, 99, 103) raises claims on  behalf of all "bona fide refugees" and "all aliens who may be  eligible" for asylum interviews.  The Wood amended complaint (pp 1, 6, 79, 80, 85) raises claims on behalf of the alien  "clients" of the organizational plaintiffs and "those persons  similarly situated who have been and will be harmed by the  new expedited removal proceedings created by INA § 235  and governed by the Interim Rules and Defendants' other  implementing policies and procedures," a group that includes  "United States citizens, lawful permanent residents ('LPRs'),  and those other persons eligible for admission to the United  States, including non-immigrant visa holders with facially  valid visas, parolees, unaccompanied minors, refugees, asylees, those persons for whom documents are not required for  admission, and those potentially eligible for admission  through waivers, adjustment of status or other benefits under  the INA."


20
Such unbounded allegations sweep in nearly all aliens  anywhere in the world who have tried or will try to enter the  United States.  The situation of any particular alien is of no  moment, and imposes no confining influence on the scope of  the lawsuit.  What portions of the statute and regulations will be challenged, and on what grounds, are totally in the control  of the organizations and their lawyers.  Should we suppose  that Congress, having barred class actions, intended to permit actions on behalf of a still wider group of aliens, actions in  which no class representative appears as a party and the  plaintiffs are unconstrained by the requirements of Federal  Rule of Civil Procedure 23?  From all we can gather, Congress must have contemplated that lawsuits challenging its  enactment would be brought, if at all, by individual aliens  who--during the sixty-day period--were aggrieved by the  statute's implementation.  We come to this conclusion not  only in light of the statute's ban on class actions, but also  because Congress restricted injunctive relief in the following  terms:  "no court (other than the Supreme Court) shall have  jurisdiction or authority to enjoin or restrain the operation of  [the expedited secondary inspection provisions] other than  with respect to the application of such provisions to an  individual alien against whom the proceedings under such  chapter have been initiated."  8 U.S.C. § 1252(f)(1).  The  jurisdictional provision provides still further proof:  "Except  as provided in this section and notwithstanding any other  provision of law, no court shall have jurisdiction to hear any  cause or claim by or on behalf of any alien arising from the  decision or action by the Attorney General to commence  proceedings, adjudicate cases, or execute removal orders  against any alien under this Act."  8 U.S.C. § 1252(g).  One  cannot come away from reading this section without having  the distinct impression that Congress meant to allow litigation challenging the new system by, and only by, aliens  against whom the new procedures had been applied.


21
What we have just written about congressional intent influences our analysis of the judicially-created third party standing doctrine as it applies to the cases before us.  We will get  to this in a moment, but first we need to look at developments  in this circuit and in the Supreme Court.  The place to begin  is Judge Bork's opinion in Haitian Refugee Center v. Gracey,  809 F.2d 794 (D.C. Cir. 1987), which describes a lawsuit quite  similar to the cases before us.  There, organizations challenged a presidential proclamation ordering interdiction of  boats carrying undocumented aliens attempting to enter the United States.  The organizations complained that the interdiction program violated the rights of the aliens under the  Refugee Act of 1980, the due process clause of the Fifth  Amendment, and various treaties.  See 809 F.2d at 797-98.Because the litigants asserted the rights of third party aliens,  Judge Bork conducted a thorough examination of cases in  which the Supreme Court made exceptions to the traditional  prohibition against third party standing.  See id. at 807-11.The analysis led to the following conclusion:  "If the government has directly interfered with the litigant's ability to  engage in conduct together with the third party, for example,  by putting the litigant under a legal disability with criminal  penalties, and if a statute or the Constitution grants the third  party a right to engage in that conduct with the litigant, the  litigant has standing to challenge the government's interference by invoking the third party's rights."  Id. at 808.  Most  of the cases allowing third party standing involved laws that  imposed legal sanctions on the litigant.9  Third party standing was allowed because "enforcement of the challenged  restriction against the litigant" resulted "in the violation of  the third parties' rights."  Id. (quoting Warth, 422 U.S. at  510)).  This circumstance eliminates one of the concerns  animating the third party prohibition:  courts should not  decide disputes if third parties will be able to exercise their  rights regardless of the litigant's success.  See Singleton v.  Wulff, 428 U.S. 106, 114 (1976) (citing Ashwander v. TVA, 297 U.S. 288, 345-48 (1936) (Brandeis, J., concurring)).  The  direct impact of the law on the litigant also mitigates the  concern that third parties would be better proponents of their  own rights.  See id. (citing Holden v. Hardy, 169 U.S. 366,  397 (1898)).


22
The Supreme Court has also recognized third party standing when a law, though not punishing the litigant, directly  interferes with a protected relationship between the litigant  and third party.  Singleton v. Wulff, in which doctors challenged a law that prohibited Medicaid payments for abortions  that were not "medically indicated," is such a case.  See 428 U.S. at 106.  In a plurality opinion,10 Justice Blackmun found  that the law was "specifically intended to burden the third  party's relationship with their physicians."  Haitian Refugee  Ctr., 809 F.2d at 810 (citing Singleton, 428 U.S. at 106).Because the right being asserted--the third party patient's  Roe v. Wade right--was a right protecting the patient's  access to physicians, the Court recognized third party standing.


23
In contrast, the interdiction law at issue in Haitian Refugee  did not directly interfere with the relationship between Haitians and the litigants who were trying to help them.  See id. Impeding contact between the two groups was only an indirect effect of the interdiction program's aim of preventing the  entry of Haitians.  See id. at 809-10.  Yet "allowing standing  for unintended side effects of programs would involve the  court in the continual supervision of more governmental  activities than separation of powers concerns should permit."Id.  Moreover, the constitutional rights asserted--the Haitians' due process rights--did not protect a relationship between the litigants and the aliens.  See id. at 809.  The same  is true in our case.  The organizations faced no legal sanction  from the statute or the regulations. The claimed violation of  aliens' rights--impeded access to attorneys--is but a side  effect of the expedited removal system.


24
In addition to the factual congruity between Haitian Refugee and this case, the rule of decision Judge Bork announced for the court11 would foreclose the organizational plaintiffs  from litigating the due process rights of unnamed aliens. Haitian Refugee held:  "A litigant therefore could never have  standing to challenge a statute solely on the ground that it  failed to provide due process to third parties not before the  court."  Id.12


25
Nonetheless, plaintiffs argue that one of our recent decisions is squarely at odds with the rule of Haitian Refugee  just quoted.  They have a point.  A few months ago, this  court--without mentioning Haitian Refugee--allowed a litigant to assert the due process rights of third parties.  See  Lepelletier v. FDIC, 164 F.3d 37 (D.C. Cir. 1999).  The  plaintiff in Lepelletier was a "money finder," a person who  receives income by locating the owners of unclaimed deposits  at failed banks.  Lepelletier filed suit against the FDIC, the  receiver of three failed banks, after the agency denied his  Freedom of Information Act requests for the names of the  owners of the unclaimed deposits.  See id. at 40-41.  The  complaint alleged that "under the due process clause of the  Fifth Amendment, the FDIC was required to publish the  names of all parties with unclaimed deposits before forfeiting  the funds...."  Id. at 41.  Because the unidentified depositors' property interest gave rise to the due process claim,  Lepelletier had to overcome third party standing doctrine. See id. at 42.


26
The Lepelletier court invoked, without discussion, the  three-part test for third party standing the Supreme Court announced in Powers v. Ohio, 499 U.S. 400 (1991).  See 164 F.3d at 43.  Powers allowed a criminal defendant to assert a  claim of racial discrimination in jury selection because:  1) the  defendant suffered an injury in fact;13  2) he had a close  relationship to the excluded jurors;  and 3) there was some  hindrance to the excluded jurors asserting their own rights.499 U.S. at 411;  see also Campbell v. Louisiana, 523 U.S. 392  (1998) (applying Powers in the grand jury context).


27
Did Powers supersede the Haitian Refugee rule?  The  defendant in Powers certainly faced a legal penalty (imprisonment), but it is not clear that a juror's equal protection rights  "protect that party's relationship with the litigant."  Haitian  Refugee, 809 F.2d at 809.  The Powers Court referred to "the  relation between petitioner and excluded jurors," Powers, 499 U.S. at 413, but the jurors' equal protection rights were  treated principally as a protection of the integrity of the  judicial system, see id. at 412, 414.  It could be that Haitian  Refugee and Powers now coexist and a party can establish  third party standing by meeting either standard.  A post Powers decision of this court appears to take this approach. Fair Employment Council continued to apply the Haitian  Refugee "relationship" standard, see Fair Employment Council, 28 F.3d at 1280 (quoting Haitian Refugee, 809 F.2d at  809)), but applied that standard only after deciding that  plaintiffs could not meet the Powers "obstacle" test, see id.


28
The effect of subsequent case law on the Haitian Refugee  rule is not entirely clear.  Nor is the general state of third  party standing law.  See Miller v. Albright, 523 U.S. 420, 454  n.1 (1998) (Scalia, J., concurring) ("Our law on [third-party  standing] is in need of what may charitably be called clarification.").14  Although we are unsure how to reconcile Haitian Refugee with Powers and Lepelletier, we can decide this  appeal without making the attempt.  Even under the Powers  formulation, the organizational plaintiffs cannot prevail.  To  establish third party standing "there must exist some hindrance to the third party's ability to protect his or her own  interests."15 Powers, 499 U.S. at 411.  Singleton v. Wulff, 428 U.S. at 116, sounded a similar note:  "If there is some  genuine obstacle ... the third party's absence from court  loses its tendency to suggest that his right is not truly at  stake, or truly important to him, and the party who is in court  becomes by default the right's best available proponent."  We  do not believe excluded aliens suffered from the type of  impediment, the "hindrance" or "obstacle," the Court had in  mind.


29
We accept plaintiffs' statement that "aliens removed directly from secondary inspection are detained and prohibited  from communicating with anyone throughout their stay in the country."  OpeningBrief for Plaintiffs-Appellants at 46.  But  the period of detention typically was quite short;  that is the  point of summary removal.  When an alien returned to his  native country, nothing prevented him from bringing suit  here.  To this the organizational plaintiffs reply that "under  the construction of the 60-day limit adopted by the district  court, for those aliens arriving after June 1, 1997, there is no  possibility of bringing a challenge at all."  Id. at 47.  True  enough.  But this is precisely what Congress intended.


30
None of the Supreme Court's decisions invoking the Powers formulation even comes close to suggesting what plaintiffs  propose.  In Powers itself, the third party juror "possess[ed]  little incentive" to bring suit because "of the small financial  stake involved and the economic burdens of litigation." 499 U.S. at 415.  It also would have been difficult for the excluded  juror to recognize, and later prove, that his exclusion was the  result of systemic discrimination.  See id. at 414-15;  see also  Barrows v. Jackson, 346 U.S. 249, 254, 257 (1953) (allowing  third party standing to vindicate the rights of "unidentified"  victims of racially restrictive covenant).  This latter consideration--unawareness of the injury--is the type of obstacle  Lepelletier thought adequate to meet the Powers standard. The third parties in Lepelletier were unidentified depositors  who did not know they were being deprived of property. Excluded aliens faced no comparable impediment to suit. They were quite aware of their summary removal.  And they  had a strong incentive to challenge the exclusion procedures  in court.


31
Justice O'Connor, joined by Justice Kennedy, has said that  when a "hindrance signals that the right holder did not simply  decline to bring the claim on his own behalf, but could not in  fact do so," third party standing may be permitted.  Miller v.  Albright, 523 U.S. at 450 (O'Connor, J., concurring).  Hodel v.  Irving, 481 U.S. 704, 711-12 (1987), involves the most obvious  application of this principle:  the right holders, the litigants'  parents, were deceased.  Another case, Singleton, 428 U.S. at  117, held that the "imminent mootness" of any woman's  claimed right to an abortion posed an obstacle to her assertion of the right.  And the Court permitted third party  standing when assertion of the right would essentially defeat  it.  See NAACP v. Alabama ex rel. Patterson, 357 U.S. 449,  459 (1958) (recognizing that if the organization were required  to assert its own privacy interests, the privacy it sought to  protect would be undermined).


32
We do not believe aliens excluded in the Spring of 1997,  when the statute was first implemented, were in a position  comparable to the missing individuals in the cases we have  just summarized.  Congress passed IIRIR A in September  1996.  The organizations appearing before us, whose purpose  it is to assist aliens arriving on our shores, thus knew well  ahead of time what was coming.  On March 27, 1997, five  days before the implementing regulations went into effect,  the American Immigration Lawyers Association and three  other organizations filed suit.  They eventually added, within  60 days of April 1, the two excluded aliens whose claims the  district court adjudicated on the merits.  The organizations  do not allege that, despite their best efforts, they were unable  to identify and provide legal assistance to any other potential  plaintiffs--that is, aliens facing removal during the relevant  time frame.  How large was the pool?  The government  informed us after argument that in the 60 days beginning  April 1, 1997, immigration officials processed approximately  10,200 expedited removal cases at the country's 25 largest  ports of entry--or 1200 per week.


33
To the extent there were obstacles or hindrances to any of  these individuals joining in the cases, they are either imposed  by Congress or result from the normal burdens of litigation. Those who are not financially well off face obvious obstacles  when they seek to bring a lawsuit.  Some excluded aliens, but  hardly all,16 doubtless fell into that category.  Those who are uninformed about the workings of the courts, or of their legal  rights, or of the availability of counsel, also face obstacles. Individuals who do not speak English or who reside far from  the courthouse are hindered when it comes to taking legal  action.  Congress knew all this as well as we do, and as well  as the organizational plaintiffs do.  Yet rather than alleviating  these burdens Congress placed strict limits on the time for  filing challenges to the summary removal system, and it  barred class actions.  To allow third party standing in the  face of those provisions (which are not challenged) and the  jurisdictional provision mentioned earlier (p. 1359-60, supra) would  be to contradict the principles on which the standing doctrine  rests--namely, "the proper--and properly limited--role of  the courts in a democratic society."  Warth v. Seldin, 422 U.S. at 498;  Allen v. Wright, 468 U.S. at 750-52.  Congress  imposed the 60-day limit on actions in order to cabin judicial  review and to have the validity of the new law decided  promptly.  It would be inconsistent with the "properly limited  role of the courts" for us to use this provision as the basis for  expanding jurisdiction through the back door of third party  standing.  And in the face of a statute barring even class  actions that comply with the rules of procedure, it would be  inconsistent, indeed almost contradictory, if the device of  third party representation could be used to prosecute what  are essentially unbounded class lawsuits.


34
We mentioned earlier that Congress may relax the prudential standing rules the judiciary has created.  See Warth v.  Seldin, 422 U.S. at 501;  Havens Realty Corp. v. Coleman, 455 U.S. at 372;  Fair Employment Council, 28 F.3d at 1278.Congress may do so--and has sometimes done so--in the  exercise of its Article I power, so long as it keeps within the  limits of Article III of the Constitution.  See Henry P.  Monaghan, Third Party Standing, 84 Colum. L. Rev. 277, 313  & n.195 (1984).  If Congress can thus expand federal jurisdiction, Congress also has the power to contract federal jurisdiction.  There is no reason why, for instance, a statute could not expressly state that, without exception, each party to a  lawsuit must raise only their rights and not the rights of  others.  That would constitute a legislative direction to the  courts that the third party standing doctrine, in its strictest  form, must be applied.  Congress may not have gone so far in  IIRIRA.  But our analysis of the statute, and particularly the  bar on class actions, strengthens the judicial presumption  against suits seeking relief for a large and diffuse group of  individuals, none of whom are parties to the lawsuit--suits,  that is, such as the ones before us.  For all of these reasons,  we hold that the plaintiff organizations do not have standing  to raise claims, whether statutory or constitutional, on behalf  of aliens subjected to IIRIRA's expedited removal system.


35
Affirmed.



Notes:


1
 8 U.S.C. § 1252 provides the exclusive jurisdictional basis for challenging the removal procedures:  "Except as provided in this section and notwithstanding any other provision of law, no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from the decision or action by the Attorney General to commence proceedings, adjudicate cases, or execute removal orders against any alien under this Act."  8 U.S.C. § 1252(g).


2
 If the asylum officer finds that there is a credible fear of persecution, the alien is given a full hearing under 8 U.S.C. § 1229a.


3
 At this juncture, habeas corpus review on a limited number of issues is available.  See id. § 1252(e)(2).


4
 The organizations, each of which is an appellant, are the American Immigration Lawyers Association, a 4500 member association of immigration lawyers, and the following groups which assist either particular nationalities of aliens or aliens arriving in a particular area of the United States:  Florida Immigration Advocacy Center;  Human Rights Project (Los Angeles area);  Liberians United for Peace and Democracy;  National Coalition for Haitian Rights;  New York Immigration Coalition;  Northern California Coalition for Im-migration Rights;  World Tamil Coordinating Committee;  and Washington Lawyers' Committee for Civil Rights and Urban Affairs.


5
 Plaintiffs did not challenge the constitutionality of the sixty-day limit, 18 F. Supp. 2d at 47 n.8, perhaps in recognition of the longstanding principle that determining the conditions governing the admission of aliens is "so exclusively entrusted to the political branches of government as to be largely immune from judicial inquiry or interference." Bruno v. Albright, 197 F.3d 1153 at 1159 (D.C. Cir. Dec. 3, 1999) (quoting Harisiades v. Shaughnessy, 342 U.S. 580, 588-89 (1952)).


6
 Perez and Aquino appeal only the dismissal of their statutory claims.  See Opening Brief of Plaintiffs-Appellants at 14.


7
  The district court did not reach the international law claim because it found that neither the "organizational [n]or individual plaintiffs have standing to assert the International Law claim." 18 F. Supp. 2d at 52 n.14.  The plaintiffs' brief does not discuss standing under the treaties, so we do not consider this ruling.


8
 Because the district court dismissed for lack of standing, there has been no ruling on the merits of the AILA/LUPD challenges to the provisions of IIRIRA dealing with aliens seeking asylum.  With respect to Wood, there remains a due process challenge on behalf of non-asylum seekers having allegedly sufficient contacts with the United States (for example, returning legal permanent residents).


9
 As examples, see Secretary of State of Maryland v. J.H. Mun-son Co., 467 U.S. 947, 955-59 (1984), in which a fund raiser had standing to raise the First Amendment rights of donors because the statute penalized fund raisers for receiving commissions;  Craig v. Boren, 429 U.S. 190, 194-97 (1976), in which the Court recognized standing for a beer vendor to assert the equal protection claims of males who were not allowed to purchase beer until they turned 21, although women could purchase beer upon turning 18;  Doe v. Bolton, 410 U.S. 179, 188-89 (1973), in which doctors were allowed to assert the privacy interests of patients because the statute imposed criminal penalties on doctors performing abortions;  and Eisenstadt v. Baird, 405 U.S. 438, 443-46 (1972), in which vendors of contraceptives had standing to assert purchasers' privacy interests because the statute criminalized selling contraceptives.


10
 Justice Stevens, the fifth vote for standing, wrote separately on the grounds that the doctors were asserting their own rights.


11
 Judge Buckley joined this portion of Judge Bork's opinion, see 809 F.2d at 796 n.1, and it therefore represented the law of the circuit.


12
 At oral argument, plaintiffs cited National Cottonseed Products Ass'n v. Brock, 825 F.2d 482 (D.C. Cir. 1987), the one opinion of this circuit to question Haitian Refugee.  But the doubt expressed there has no bearing on this case.  It dealt with the portion of Judge Bork's Haitian Refugee opinion dealing with whether third party standing automatically attached to a vendor-vendee relationship.


13
 We cannot see what this factor adds.  Prudential standing  aside, if the litigant has not suffered injury there is no constitutional  standing.  See Valley Forge Christian College v. Americans United  For Separation of Church & State, Inc., 454 U.S. 464, 472 (1982).


14
 A third party standing decision of the Supreme Court after  Haitian Refugee allowed an attorney to assert the due process  claims of his client.  See United States Dep't of Labor v. Triplett,  494 U.S. 715 (1990).  The law being challenged regulated the fees  an attorney could receive in black lung disease cases.  Triplett thus  is another example of the well-established exception that a litigant  can assert third party claims when the challenged law imposes a  penalty on the litigant.
Miller v. Albright, 523 U.S. 420 (1998), also involved a legal  disability imposed on the litigant.  The plaintiff had been denied  citizenship on the basis of a proof-of-paternity requirement for  illegitimate, foreign-born offspring of American fathers.  The Court  allowed the plaintiff to raise her father's equal protection claim (a  test was not required for the illegitimate, foreign-born offspring of  American mothers).  See id. at 424-27.


15
 This language demonstrates that when the "Powers test" is  applied, all three requirements must be met.  See also Powers, 499 U.S. at 411 ("We have recognized the right of litigants to bring  actions on behalf of third parties, provided three important criteria  are satisfied....").  Caplin & Drysdale, Chartered v. United  States, 491 U.S. 617, 623 n.3 (1988), which upheld third party  standing even though the hindrance requirement "counsel[ed]  against review," appears inconsistent with the Court's current  approach.


16
 For instance, the excluded aliens added in the amended Wood  complaint included two British citizens who supplied items to U.S.  Air Force squadrons in England;  a citizen of the Peoples Republic  of China who is the president of a real estate development company; a businesswoman from Canada;  and another Canadian citizen who  held a degree in hotel/restaurant management from an American  university.